Case 1:20-cv-00137-RDA-JFA Document 57 Filed 03/31/21 Page 1 of 15 PageID# 6598




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

 SUMMIT COMMUNITY BANK,                      )
                                             )
        Appellant,                           )
                                             )
        v.                                   )       Civil Action No. 1:20-cv-00137 (RDA/JFA)
                                             )
 BYRON F. DAVID,                             )
                                             )
        Appellee.                            )

                         MEMORANDUM OPINION AND ORDER

        This matter comes before the Court on Appellant Summit Community Bank’s

 (“Appellant”) appeal of the United States Bankruptcy Court for the Eastern District of Virginia

 (“Bankruptcy Court”) Memorandum Opinion (“Opinion”) concerning Appellant’s Proof of

 Claims (“Claims”). Dkt. 1. The Court dispenses with oral argument because it would not aid in

 the decisional process. Loc. Civ. R. 7(J); Fed. R. Civ. P. 78. Accordingly, this matter is now

 fully briefed and ripe for decision. Considering Appellant’s Brief (Dkt. 48), Appellee Byron F.

 David’s (“Appellee”) Brief (Dkt. 55), and Appellant’s Reply (Dkt. 56), and for the following

 reasons, the judgment of the Bankruptcy Court as to Appellee’s Objections to Appellant’s

 Claims is REVERSED and REMANDED to the Bankruptcy Court for further consideration in

 accordance with the guidance set forth below.

                                      I. BACKGROUND

                                   A. Procedural Background

        On July 10, 2018, Appellee filed a Chapter Seven bankruptcy petition with the

 Bankruptcy Court. Dkt. 49-1, 4. Thereafter, Appellant filed the five Claims against Appellee’s

 bankruptcy estate—Claim Numbers 3-3, 4-3, 5-3, 6-3, and 7-3. Id. at 32-70. Appellee objected


                                                 1
Case 1:20-cv-00137-RDA-JFA Document 57 Filed 03/31/21 Page 2 of 15 PageID# 6599




 to each of those Claims. Id. at 81-98. On April 10, 2019, the Bankruptcy Court converted

 Appellee’s Chapter Seven bankruptcy action to one under Chapter 11. Id. at 10.

         Subsequently, Appellee filed a Motion of Summary Judgment with the Bankruptcy

 Court, which Appellant opposed, and the Bankruptcy Court denied. Id. at 15, 17, 22. After

 denying Appellee’s Motion for Summary Judgment, on October 9, 2019, the Bankruptcy Court

 held an Evidentiary Hearing on Appellee’s Objections to Appellant’s Claims. Id. at 24, 25.

                                     B. Factual Background

         At the Evidentiary Hearing, it was established that on July 6, 1991, Appellee married

 Lisa David (“Ms. David”). Dkt. 54-6, 69. On August 29, 2012, Ms. David took her life

 following a conversation that she and Appellee had regarding finances. Id. at 71-73.

         From 2004 to 2012, Appellee partially owned Blue Ridge Technical Services,

 Incorporated (“BRTS”), which provided “consulting network services.” Id. And from 2005

 until her death in 2012, Ms. David also worked for BRTS. Id. at 70. There, she “wrote

 [BRTS’s] . . . tax returns,” handled “expense checks[,]” and “help[ed] [ ] review contracts . . .

 [and] benefits.” Id. In addition to those responsibilities, Ms. David was involved in three real

 estate ventures (the “David Entities”), in which Appellee seemed to have had no involvement.

 Id. at 78.

         Over a period of time, Appellant issued five loans to the David Entities, which formed

 the basis of the dispute before the Bankruptcy Court. Dkt. 49-1, 33-80. The chart below sets

 forth the loans that Appellant issued to the David Entities and to which Appellant filed Claims

 during the pendency of the bankruptcy proceedings. Id. 37, 47, 55, 65, 75.

  Loan Number        Date of Loan     Entity to which       Principle Loan        Related Claim
                      Agreement       Loan was Issued          Amount               Number
      359186         September 15,     David-Cantrall        $2,160,000.00          Claim 3-3
                         2005          and Associates,

                                                2
Case 1:20-cv-00137-RDA-JFA Document 57 Filed 03/31/21 Page 3 of 15 PageID# 6600




                                            Inc.
     358003          June 27, 2005     David-Cantrall        $300,000.00           Claim 4-3
                                       and Associates,
                                            Inc.
     358367          July 15, 2005      DCF I, LLC           $660,000.00           Claim 5-3
     360540            January 5,      David-Cantrall        $300,000.00           Claim 6-3
                         2006          and Associates,
                                            Inc.
     362232         April 28, 2006      Luck Homes,          $199,750.00           Claim 7-3
                                            LLC

        According to Appellee, he did not know about the loans until after Ms. David died. Dkt.

 54-6, 78-79. However, Appellant maintained that Appellee was listed as the guarantor for each

 of the loans, as reflected by a series of notary-acknowledged Guarantees and Allonges.1 Id. at

 196-97. During the Evidentiary Hearing, Appellee called Victoria Melby (“Ms. Melby”) 2 and

 Kerry Self (“Ms. Self”), who Appellant contended were two of the notaries that acknowledged

 the documents that supported its Claims. Dkt. 54-6, 195-96. In light of Ms. Self’s and Ms.

 Melby’s testimony that they did not recall those specific documents nor remember seeing

 Appellee sign those documents on the particular day in question, Appellee maintained that he did

 not sign the Guarantees and Allonges that supported Appellant’s Claims and contended that Ms.

 David forged his signature on the Allonges and Guarantees without his knowledge. Id. at 206.

        In further support of his theory, Appellee also called Ellen G. LoCascio

 (“Ms.LoCascio”), a retired Central Intelligence Agency (“CIA”) officer and a long-time family

 friend of Appellant and Ms. David. Dkt. 54-5, 87. Ms. LoCascio testified that she went to

 Appellant’s home on August 29, 2012, after she learned that Ms. David had died. Dkt. 54-5, 88,


        1
          The Allonges in this case appear to have been an agreement that certain terms of the
 loans are at issue would be modified. See e.g., Dkt. 54-3, 19.
        2
          In some instances in the record, Ms. Melby is referred to as “Victoria DeMeza,” as
 “DeMeza” was her maiden name. See Dkt. 54-6, 195. For consistency, throughout this Opinion,
 this Court will refer to her as Ms. Melby.
                                                3
Case 1:20-cv-00137-RDA-JFA Document 57 Filed 03/31/21 Page 4 of 15 PageID# 6601




 89. Ms. LoCascio further explained that after learning that Ms. David had taken her life, she

 “started going through [ ] [Ms. David’s] professional and personal things” in an effort to

 determine why she had done so. Id. at 89. And upon doing so, she observed “hundreds of

 documents” that were “shredded” in Ms. David’s home office.            Id. at 90.   Many of the

 documents, Ms. LoCasico claimed, were “altered and manipulated” and in Ms. LoCasico’s

 opinion, it appeared that someone had “cut and paste” certain documents. Id. Amongst other

 items, Ms. LoCasico recalled seeing papers that concerned “six or seven property loans,” and

 certain BRTS “technical documents” that had been altered. Id. Appellee argued that LoCasico’s

 testimony supported a finding of fraud. Dkt. 54-6, 208.

        At the conclusion of the Evidentiary Hearing, the Bankruptcy Court took the matter under

 advisement, id. at 212, and on January 27, 2020, issued its Opinion concerning Appellee’s

 Objections to Appellant’s Claims. Id. at 218-32. Therein, the Bankruptcy Court overruled

 Appellee’s Objection to Claim Number 4-3 and sustained his Objection to Claim Numbers 3-3,

 5-3, 6-3, and 7-3. Id. at 219. Appellant then appealed the Bankruptcy Court’s determinations as

 to Claim Numbers 3-3, 6-3, and 7-3.

                                 II. STANDARD OF REVIEW

        “When reviewing a decision of the Bankruptcy Court, a district court functions as an

 appellate court and applies the standard of review generally applied in federal courts of appeal.”

 Paramount Home Entm’t Inc. v. Circuit City Stores, Inc., 445 B.R. 521, 526-27 (E.D. Va. 2010)

 (citation omitted).   Thus, the district court reviews questions of fact under the “clearly

 erroneous” standard. Id. “The clear error standard requires ‘a reviewing court [to] ask whether

 on the entire evidence, it is ‘left with the definite and firm conviction that a mistake has been

 committed.’” United States v. Span, 789 F.3d 320, 325 (4th Cir. 2015) (quoting Easley v.



                                                 4
Case 1:20-cv-00137-RDA-JFA Document 57 Filed 03/31/21 Page 5 of 15 PageID# 6602




 Cromartie, 532 U.S. 234, 242 (2001) (third level quotations and citations omitted)). Legal

 conclusions are reviewed de novo. In re Harford Sands Inc., 372 F.3d 637, 639 (4th Cir. 2004).

 In cases where the issues present mixed questions of law and fact, the Court deploys “a hybrid

 standard, applying to the factual portion of each inquiry the same standard applied to questions

 of pure fact and examining de novo the legal conclusions derived from those facts.”      Gilbane

 Bldg. Co. v. Fed. Reserve Bank of Richmond, 80 F.3d 895, 905 (4th Cir. 1996) (citation omitted).

                                         III. ANALYSIS

         Appellant appeals two aspects of the Bankruptcy Court’s ruling.          First, Appellant

 maintains that the “Bankruptcy Court erred in sustaining [ ] [Appellee’s] [O]bjections to [ ]

 [Appellant’s] [ ] Claims by failing to apply applicable law regarding the legal weight of notary

 acknowledgements and the burden necessary to rebut such notary acknowledgements.” Dkt. 48,

 13. Second, Appellant argues that the “Bankruptcy Court erred in sustaining [ ] [Appellee’s]

 [O]bjections to [ ] [Appellant’s] [ ] Claims by relying upon evidence which was not offered at

 the Evidentiary Hearing on October 9, 2019.” Id. at 32. The Court will address both issues in

 turn.

                    A. The Weight Afforded to the Guarantees and Allonges

         As set forth above, the thrust of Appellant’s first argument on appeal is that the

 Bankruptcy Court erred when it “fail[ed] to accord the notary acknowledgements on the

 [G]uaranties and Allonges the proper weight,” and that the court declined to “shift the burden of

 proof to [ ] [Appellee]” after the Guaranties and Allonges were admitted into evidence. Id. at 13.

 To that end, Appellant asserts that the Bankruptcy Court improperly weighed the admitted

 Guarantees and Allonges because the Bankruptcy Court expressly “stated that it gave ‘no weight

 to Ms. Melby’s acknowledgements and decline[d] to conclude that any of the signatures on the



                                                 5
Case 1:20-cv-00137-RDA-JFA Document 57 Filed 03/31/21 Page 6 of 15 PageID# 6603




 photocopied documents she acknowledged [ ] [were] genuine.’” Id. at 25 (citing Dkt. 54-6, 225).

 Appellant contends that as a matter of law, it was improper for the Bankruptcy Court to assign no

 weight to a notary acknowledgement because a notarized document has “a legal presumption of

 validity.” Dkt. 48, 25. Appellant contends that as a factual matter, reversal of the Bankruptcy

 Court determination is warranted because Appellee did not present sufficient evidence of non-

 appearance or fraud, and that the Bankruptcy Court’s analysis was factually deficient in other

 respects. Id. at 25-29, 32.

         In response, Appellee contends that the “Bankruptcy Court properly sustained [ ] [his]

 [O]bjections to [ ] [Appellant’s] Claim [ ] [Numbers] 3-3, 5-3, 6-3[,] and 7-3 by making factual

 determinations that those Claims were based on documents that were ‘fabricat[ed]’ and ‘not

 genuine.’” Dkt. 55, 7. These findings, Appellee reasons, are “consistent with Virginia law.” Id.

 at 8.

         As a general matter, the Bankruptcy Code imposes a “burden shifting framework for

 proving the amount and validity of a claim.” Harford, 372 F.3d at 640. Federal Rule of

 Bankruptcy Procedure 3001(f) provides that “[a] proof of claim executed and filed in accordance

 with” the Federal Bankruptcy Procedure Rules “shall constitute prima facie evidence of the

 validity and amount of the claim.” Fed. R. Bankr. P. 3001(f); see also Harford, 372 F.3d at 640

 (finding that when a creditor files a proof of claim, that “constitutes prima facie evidence of the

 amount and validity of the claim”).

         Once the creditor has filed the proof of claim, “[t]he burden then shifts to the debtor to

 object to the claim.” Harford, 372 F.3d at 640 (citing 11 U.S.C. § 502(b); Canal Corp. v.

 Finnman, 960 F.2d 396, 404 (4th Cir. 1992); 4 Collier on Bankruptcy ¶ 502.01 (Alan N. Resnick

 & Henry J. Sommer eds., 15th ed. rev. 2004)). In terms of the burden of proof that a debtor must



                                                 6
Case 1:20-cv-00137-RDA-JFA Document 57 Filed 03/31/21 Page 7 of 15 PageID# 6604




 satisfy in this circuit, the Fourth Circuit noted that it “ha[d] not previously addressed how the

 bankruptcy rules allocate the burden of proof for purposes of establishing the amount and

 validity of a claim filed pursuant to 11 U.S.C. § 501(a).”        Harford, 372 F.3d at 640 n.2.

 Moreover, this Court has not found, and the parties have not cited, a more recent Fourth Circuit

 opinion wherein the court expounded upon the precise contours of the burden that a debtor must

 satisfy to overcome a creditor’s prima facie proof of claims.

        However, the Fourth Circuit in Harford indicated that it “agreed with [ ] [its] sister

 circuits that ha[d] addressed the issue.” 372 F.3d at 640 n.2 (citing Juniper Dev. Group v. Kahn,

 993 F.2d 915, 925 (1st Cir. 1993) (“The interposition of an objection does not deprive the proof

 of claim of presumptive validity unless the objection is supported by substantial evidence.”)

 (emphasis in original) (citations omitted); In re Allegheny Int’l, Inc., 954 F.2d 167, 173–74 (3d

 Cir. 1992) (“It is often said that the objector must produce evidence equal in force to the prima

 facie case . . . . In practice, the objector must produce evidence which, if believed, would refute

 at least one of the allegations that is essential to the claim’s legal sufficiency.”) (citations

 omitted); Fabricators Inc. v. Tech. Fabricators, Inc., 926 F.2d 1458, 1465 (5th Cir. 1991)

 (finding that an objector must “demonstrate its good faith and the fairness of its conduct” to

 satisfy its burden); FDIC v. Union Entities, 83 F.3d 1020, 1025 & n.3 (8th Cir. 1996) (quoting

 with approval the bankruptcy’s court’s holding that “‘parties objecting to a claim bear the burden

 of going forward to meet, overcome, or, at minimum, equalize the valid claim’”) (quoting In re

 Gridley, 149 B.R. 128, 132 (Bankr. D.S.D. 1992) (third level quotations omitted)); Agricredit

 Corp. v. Harrison, 987 F.2d 677, 680 (10th Cir. 1993); see also 2 William L. Norton, Jr. Norton

 Bankruptcy Law and Practice § 41:6 (2d ed. 2003)).




                                                 7
Case 1:20-cv-00137-RDA-JFA Document 57 Filed 03/31/21 Page 8 of 15 PageID# 6605




        Finally, should the debtor carry his burden, ultimately, the burden then shifts back to the

 creditor, who must prove by a preponderance of the evidence the amount and validity of the

 claim. Harford, 372 F.3d at 640 (citations omitted).

        In the case at bar, Appellant filed five Claims, which set forth the validity and the amount

 of the Claims. Dkt. 49-1, 33-80. Upon doing so, as the Bankruptcy Court noted in its Opinion,

 the burden then shifted to Appellee to object to those Claims. Dkt. 54-6, 224. Accordingly,

 Appellee objected to each of the five Claims. See Dkt. 49-1, 81-185. In its Opinion addressing

 Appellee’s Objections, the Bankruptcy Court correctly provided that “[o]nce, the objecting party

 [presents sufficient evidence to overcome the prima facie effect of the filed proof of claim] [ ],

 the burden shifts to the creditor to establish the amount and validity of its claim.” Dkt. 54-6,

 224. Thus, the Bankruptcy Court correctly identified this burden-shifting requirement. See id.

 And in considering this legal framework, the Bankruptcy Court held that Appellee met its burden

 as to Claim Numbers 3-3, 5-3, 6-3, and 7-3, but failed with respect to the one remaining Claim—

 Claim 4-3. See id. at 219.

        Yet, Appellant takes issue with the Bankruptcy Court’s determination that Appellee

 satisfactorily objected to four of the five Claims. Dkt. 45, 13-32. Some of Appellant’s concerns

 are with the Bankruptcy Court’s legal determinations concerning the weight that should have

 been afforded to the notary-acknowledged Guarantees and Allonges that Appellant used to

 support its Claims. See Dkt. 48, 18-30. Appellant’s other arguments stem from the Bankruptcy

 Court’s application of those legal principals to the facts of this particular matter. See id. Thus,

 this first issue on appeal presents a mixed question of fact and law.

        In terms of the legal issue—whether the Bankruptcy Court attributed the proper weight

 Appellant’s acknowledged documents—both parties recognize that:



                                                  8
Case 1:20-cv-00137-RDA-JFA Document 57 Filed 03/31/21 Page 9 of 15 PageID# 6606




         [i]t is settled in Virginia that taking and certifying of acknowledgments is a
         judicial act. Where it is admitted or established that there was an appearance
         before the certifying officer, his determination of the matters involved has the
         conclusive force and effect of a judgment and imparts absolute verity, and cannot
         be collaterally attacked. It cannot be impeached, even directly, save in a court of
         equity, and not then except for fraud.

 Murdock v. Nelms, 212 Va. 639, 641 (1972) (citing New v. H. E. Harman Coal Corp., 181 Va.

 627, 634 (1943); McCauley v. Grim, 115 Va. 610, 612 (1913)); see also Dkt. Nos. 48, 15-16; 55,

 11.    In Murdock v. Nelms, the Virginia Supreme Court recognized that a notary

 acknowledgement could be impeached “by showing that the person who is alleged to have

 executed the instrument in question never appeared before the certifying officer and never

 actually acknowledged the instrument.” 212 Va. at 642 (citations omitted). Thus, the Virginia

 Supreme Court ultimately indicated that a notary acknowledgment could be impeached under

 certain circumstances for “fraud or nonappearance[.]” Id. And under both forms of attack, the

 burden of proving the fraud or nonappearance rests on the party that alleges the deficiency. Id.

 The Murdock court also explained that notaries are “presumed to [ ] properly perform[ ] [ ]

 [their] duties[.]” Id.

         Here, based on this Court’s de novo review of the record, it is not readily apparent

 whether the Bankruptcy Court considered and applied this legal standard. The Bankruptcy Court

 did not expressly provide the standard that it applied to the notarized documents except to say

 that it gave “no weight” to the documents notarized by Ms. Melby and thereby “decline[d] to

 conclude that any of the signatures on the photocopied documents [that] she acknowledged were

 genuine.” Dkt. 54-6, 225.

         Appellee argues that Appellant’s argument fails because cases from this Court, the

 United States District Court for the Southern District of West Virginia, and even the Murdock

 opinion, demonstrate that “chancellors sitting in courts of equity . . . are not forbidden from

                                                 9
Case 1:20-cv-00137-RDA-JFA Document 57 Filed 03/31/21 Page 10 of 15 PageID# 6607




  examining and scrutinizing documents simply because they purport to contain notary

  acknowledgments.” Dkt. 55, 13-15 (citing Randall v. Clarke, No. 3:14-cv-00652, 2015 WL

  4705506 at * 12 (E.D. Va. Aug. 6, 2015) (finding that in the context of an affidavit that

  supported a criminal defendant’s claim of innocence that “[t]he sheer fact that both affiants ha[d]

  a history of felony convictions cast[ed] doubt on the reliability of their testimony” where the

  affidavits “lack[ed] any visible seal or stamp[,][ ][were] entirely handwritten[,]” “lack[ed] [ ] any

  indication of where or when the notarization took place[,]” and “the notary’s handwritten date,

  name, and place of notarization looked strikingly like” the defendant’s); Murdock, 212 Va. at

  640; Bouvier-Iager Coal Land Co. v. Sypher, 186 F. 644, 660 (S.D.W. Va. 1910), aff’d, 191 F.

  1006 (4th Cir. 1911), cert. denied, 226 U.S. 613 (1913). “Instead,” Appellee stresses, “courts are

  duty-bound to examine instruments of dubious provenance and must refuse to enforce those

  which they find to be fabricated and not genuine.” Dkt. 55, 15.

         However, Appellee’s argument misses the point. To be sure, the standard is not that a

  notary acknowledgement is absolved from any and all review, but the fact remains that in

  Virginia, there is a certain manner in which courts are to review notary acknowledged documents

  (supra, p. 8-9), and it appears that that framework applies to the documents in question here.

  And in this case, it may very well be that Appellee presented sufficient evidence to overcome the

  presumption that the notaries here “properly perform[ed] [their] duties[.]” Murdock, 212 Va. at

  642 (citations omitted). But at this juncture, and without deciding, this Court is not necessarily

  of the opinion that the Bankruptcy Court clearly erred in its factual determinations. Indeed, this

  Court is constrained to review only the cold record on appeal without having the unparallel

  advantage of seeing and hearing the witnesses testify. Thus, the Court will not speculate as to

  the propriety of the Bankruptcy Court’s factual determinations without clarity as to the legal lens



                                                   10
Case 1:20-cv-00137-RDA-JFA Document 57 Filed 03/31/21 Page 11 of 15 PageID# 6608




  through which the Bankruptcy Court viewed the evidence. As such, this Court REMANDS this

  matter to the Bankruptcy Court with the instruction that the Bankruptcy Court apply the proper

  standard (supra, p. 8-9) and consider how the evidence presented fits within that framework.

               B. Consideration of a Document that was Not Admitted into Evidence

         The second issue on appeal is whether the “Bankruptcy Court erred in sustaining [ ]

  [Appellee’s] [O]bjections to [ ] [Appellant’s] [ ] Claims by relying upon [ ] [facts] . . . not [ ]

  [admitted] into evidence at the Evidentiary Hearing on October 9, 2019.” Dkt. 48, 32. In its

  Opinion on Appellee’s Objections to Appellant’s Claims, the Bankruptcy Court referenced

  “Cindy Vu’s Fraud Examination Report.” See, e.g., Dkt. 54-6, 225. Appellant argues that this

  was improper because “this document was not admitted into evidence at [the Evidentiary]

  Hearing, nor was it even offered into evidence. . . . The only place where this document appears

  in the entire record is [in] an attachment to [ ] [Appellee’s] Motion for Summary Judgment—

  which the Bankruptcy Court denied.” Dkt. 48, 32.

         Appellee argues that the Bankruptcy Court’s reliance on the Cindy Vu Fraud

  Examination Report is harmless error. Dkt. 55, 26. Appellee reasons that this is so because that

  report was “merely cumulative of other evidence presented at trial[.]” Id. at 26. Appellee notes

  that the Bankruptcy Court referenced the report multiple times in its Opinion, and in each

  instance, the reference merely summarized Appellee’s and LoCascio’s testimonies. Id.

         Also, Appellee contends, consideration of the Cindy Vu Fraud Examination Report was

  not actually error. Id. at 28. Appellee maintains that this is because “[w]hen [ ] [Appellant]

  responded to [ ] [Appellee’s] Motion for Summary Judgment, its objection to the Cindy Vu

  Report did not demonstrate” that the report was inadmissible. Id. (quoting Fed. R. Civ. P.

  56(c)(2)).   In turn, Appellee claims that the Bankruptcy Court could properly consider Cindy



                                                  11
Case 1:20-cv-00137-RDA-JFA Document 57 Filed 03/31/21 Page 12 of 15 PageID# 6609




  Vu’s Fraud Examination Report in adjudicating Appellee’s Objections to Appellant’s Claims.

  Dkt. 55, 28.

         “When a [trial] court commits an evidentiary error,” even one so significant that it

  “implicates a defendant’s constitutional rights,” the Fourth Circuit has “ordinarily review[ed]

  that error for harmlessness.” United States v. Poole, 640 F.3d 114, 118 (4th Cir. 2011) (citing

  Chapman v. California, 386 U.S. 18, 24 (1967); Bauberger v. Haynes, 632 F.3d 100, 104 (4th

  Cir. 2011).    Thus, this Court will review the question of whether the Bankruptcy Court

  improperly considered facts not admitted into evidence during the Evidentiary Hearing for

  harmless error.

         The Court recognizes, and the parties seem to agree, that the Cindy Vu Fraud

  Examination Report was neither offered nor admitted into evidence during the Evidentiary

  Hearing. Generally, “‘[i]mproper admission of evidence which is cumulative of matters shown

  by admissible evidence is harmless error.’” United States v. Seidman, 156 F.3d 542, 558 (4th

  Cir. 1998) (quoting Smith v. Firestone Tire & Rubber Co., 755 F.2d 129, 132 (8th Cir. 1985); see

  also United States v. Wood, 741 F.3d 417, 426 (4th Cir. 2013); United States v. Clarke, 2 F.3d

  81, 85 (4th Cir. 1993); United States v. Abu Ali, 528 F.3d 210, 231 (4th Cir. 2008). Setting aside

  the fact that the report was not even admitted into evidence, in the case at bar, the references that

  the Bankruptcy Court made to the Cindy Vu Fraud Examination Report simply were not

  cumulative of the evidence that was presented at the Evidentiary Hearing, and therefore, it

  cannot be said that the error was harmless for that reason.

         Indeed, in its Opinion, the Bankruptcy Court cited to an exhibit attached to Appellee’s

  Motion for Summary Judgment, and made two references to the Cindy Vu Fraud Examination

  Report. First, the Bankruptcy Court provided that BRTS:



                                                   12
Case 1:20-cv-00137-RDA-JFA Document 57 Filed 03/31/21 Page 13 of 15 PageID# 6610




         hired Cindy Vu, a forensic accountant, to investigate [ ] [BRTS’s] finances. Ms.
         Vu determined that [ ] [Ms.] David had embezzled more than three million dollars
         to pay [ ] [Appellant] and other creditors. Tr. 141:16-142:6. See also Debtor’s
         Motion for Summary Judgment, Fraud Examination Report (Ex. J), at 2. Ms. Vu
         concluded that [ ] [Ms.] David misappropriated $2,812,202.81 in company funds
         by, among other things, failing to file business tax returns, failing to pay
         employee 401(k) accounts, skimming from accounts receivables and forging the
         signatures of Byron David, Kenneth Woolfrey and Debra Woolfrey to incur a
         bank loan on behalf of [ ] [BRTS] from the Bank of Clarke County in the amount
         of $500,000. Id. at 8.

  Dkt. 54-6, 220. A review of the Evidentiary Hearing transcript shows that Appellee did testify

  that a forensic accounting of BRTS revealed Ms. David “had embezzled over $3 million of

  money” to pay loans from “Summit, Middleburg town taxes, real estate taxes, just—everything.”

  Id. at 77-78. However, there was no testimony elicited from any of the Evidentiary Hearing

  witnesses that could support the additional facts described by the Bankruptcy Court in the

  passage above. The remaining facts referenced above simply were not admitted into evidence

  during that proceeding.

         Second, the Bankruptcy Court concluded that the “Cindy Vu Fraud Examination Report

  confirm[ed] that [ ] [Ms.] David had forged several documents in order to secure loans for”

  BRTS. Dkt. 54-6, 226. Appellee argues that this finding “corroborates the testimony of [ ] [Ms.]

  LoCasio.” Dkt. 55, 27. However, Ms. LoCasio did not testify to the nuances contained within

  the Cindy Vu Fraud Examination Report. Compare, Dkt. 52-2, 94-121, with, Dkt. 54-5, 86-103.

  Therefore, this Court finds that the Bankruptcy Court’s references to the Cindy Vu Fraud

  Examination Report were not cumulative of the evidence presented at the Evidentiary Hearing,

  and therefore, the Bankruptcy Court’s error was not harmless.

         Still, Appellee argues that pursuant to Federal Rule of Civil Procedure 56(c)(2), the

  Bankruptcy Court did not err in considering evidence that was not offered or admitted at the

  Evidentiary Hearing. Dkt. 55, 28. Rule 56(c)(2) indicates that on a motion for summary

                                                13
Case 1:20-cv-00137-RDA-JFA Document 57 Filed 03/31/21 Page 14 of 15 PageID# 6611




  judgment, “[a] party may object that the material cited to support or dispute a fact cannot be

  presented in a form that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2). To this end,

  Appellee effectively argues that because Appellant did not object to the admissibility of the

  Cindy Vu Fraud Examination Report at the summary judgment stage, “it was not error for the

  Bankruptcy Court’s Memorandum Opinion to include references to that report following” the

  Evidentiary Hearing. Dkt. 55, 28. Implicit in Appellee’s argument is the notion that failure to

  object to a document’s admissibility at the summary judgment stage is a waiver of the objection

  at a later proceeding— say, for example, at a trial. Yet, Appellee cites to no authority to support

  that position, and the Court is also unaware of any such authority.

         Appellant contends that the Federal Rules of Evidence “show a clear concern for keeping

  evidence that is not admitted from the finder of fact, such as a jury, so that the final judgment is

  not tainted by inadmissible evidence.” Dkt. 48, 33. Without deciding the admissibility of the

  Cindy Vu Fraud Examination Report, the Court finds that Appellant’s argument on this point is

  persuasive. Indeed, Federal Rule of Evidence 201 delineates the types of “adjudicative facts” of

  which a court may take judicial notice. See Fed. R. Evid. 201(a); (b). “Adjudicative facts are

  simply the facts of the particular case.” Fed. R. Evid. 201(a) advisory committee’s note. Rule

  201 indicates that “[t]he court may judicially notice a fact that is not subject to reasonable

  dispute because it: (1) is generally known within the trial court’s territorial jurisdiction; or (2)

  can be accurately and readily determined from sources whose accuracy cannot reasonably be

  questioned.” Fed. R. Evid. 201(b) (emphasis added). Here, the facts that the Bankruptcy Court

  extracted from the Cindy Vu Fraud Examination Report were certainly in dispute, and thus, it

  was improper for the Bankruptcy Court to effectively take judicial notice of those facts as they

  were not offered or admitted into evidence during the Evidentiary Hearing.



                                                  14
Case 1:20-cv-00137-RDA-JFA Document 57 Filed 03/31/21 Page 15 of 15 PageID# 6612




         Indeed, in a bench trial where a district court “gave some consideration to matters that

  were not in evidence in the case[,]” the Fourth Circuit “observ[ed] that th[at] district court’s

  comments” in its memorandum opinion about the evidence that was not admitted “constitute[d]

  error,” albeit, in that context, not harmless error. Poole, 640 F.3d at 117-20. Here, because the

  Court cannot find that the Bankruptcy Court’s error in considering these extrinsic facts was

  harmless, this Court remands this case for further judicial review of the facts presented at the

  Evidentiary Hearing in accordance with this Court’s guidance as set forth above (supra, p. 5-11).

                                        IV. CONCLUSION

         Accordingly, for the reasons provided above, the Bankruptcy Court’s judgment as to

  Appellee’s Objections to Appellant’s Claims is REVERSED and REMANDED to the

  Bankruptcy Court for further proceedings.

         It is SO ORDERED.

  Alexandria, Virginia
  March 31, 2021




                                                 15
